                      EXHIBIT D




                      EXHIBIT D

Case 2:19-cv-04083-BCW Document 1-5 Filed 04/24/19 Page 1 of 3
                                           UNIVERSITY OF MISSOURI
                                 COLUMBIA ● KANSAS CITY ● ROLLA ● ST. LOUIS




                                             OFFICE OF THE GENERAL COUNSEL
                                                   227 UNIVERSITY HALL
                                                   COLUMBIA, MO 65211
                                                TELEPHONE: (573) 882-3211
                                                FAX NUMBER: (573) 882-0050

Stephen J. Owens, General Counsel                                                  Emily W. Little, Counsel
Paul R. Maguffee, Deputy General Counsel                                        Jon P. McGough, Counsel
Jenelle M. Beavers, Counsel                                                   Matthew McNamee, Counsel
Nicholas S. Beydler, Counsel                                                       Kelly Mescher, Counsel
Katharine S. Bunn, Counsel                                                             Joel Poole, Counsel
Sheryl Feutz-Harter, Counsel                                                      Antwaun Smith, Counsel
Robert Hess II, Counsel                                                           Steven R. Wild, Counsel
Phillip J. Hoskins, Counsel                                                      Mark Van Zandt, Counsel
Lana Knedlik, Counsel



                                                 February 14, 2019



    Via email
    Rogerio Abaurre
    National Coordinator
    High School Serviços Educacionais Ltda
    Federative Republic of Brazil
    Rua do Vintém, 60
    Centro, Vitória – ES, CEP 29015-380
    rogerioabaurre@gmail.com



    Dear Mr. Abaurre,

             Thank you again for your time two weeks ago. We look forward to continuing with our
    efforts to resolve our disagreements and move forward.

           I am also writing to let you know that the University of Missouri is formally notifying
    you that the Memorandum of Understanding (“MOU”) and Intellectual Property Agreement (“IP
    Agreement”) will terminate on February 14, 2020. I am providing this notice so that the
    University of Missouri can preserve its rights under the MOU and IP Agreement. The nature and
    scope of our relationship from now until February 14, 2020 is an important topic that we look
    forward to discussing as well.

           For your reference, the termination provisions can be found at V.3 of the MOU and
    Section 4.02 of the IP Agreement.

            Please let me know if you have any questions.




              Case 2:19-cv-04083-BCW Document 1-5 Filed 04/24/19 Page 2 of 3
                                                                February 14, 2019
                                                                         Page 2


                                Kind regards,




                                Antwaun Smith
                                Counsel


cc:   Zachary March (marchz@missouri.edu)




       Case 2:19-cv-04083-BCW Document 1-5 Filed 04/24/19 Page 3 of 3
